ONClivtit                                              04/13/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                       PR 21-0004                            EZLED
                                                                             APR 1 3 2021
                                                                          Bowen GreenwooO
                                                                        Clerk of Suprerne Court
IN RE THE PETITION OF                                                      StFitR rvf Montana

                                                                   ORDER
SHARON M. ANDERSON




      Sharon M. Anderson has petitioned this Court for admission to active status in the
State Bar of Montana after having been on emeritus status since April 2020.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana'
      DATED this J-1, day of April, 2021.

                                                For the Court,



                                                By
                                                                 Chief Justice